Citation Nr: 1301750	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO. 11-06 016	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for sleep apnea.

3. Entitlement to an initial disability evaluation in excess of 30 percent for a heart condition prior to July 16, 2012 and in excess of 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The April 2009 rating decision granted service connection for a heart condition and assigned an initial 30 percent evaluation. The September 2011 rating decision denied service connection for bilateral hearing loss and sleep apnea. 

During the pendency of the appeal, an August 2012 rating decision increased the Veteran's disability evaluation for his heart condition from 30 percent to 60 percent. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a hearing in his July 2012 Substantive Appeal. However, the he submitted a statement in December 2012 indicating that he would like to cancel his request for a hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2012). 


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of the issues listed above.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the veteran or by his authorized representative. 38 C.F.R. § 20.204. 

In December 2012, the Veteran submitted a statement that he wished to withdraw his claims for service connection for bilateral hearing loss and sleep apnea, and his claim for an increased evaluation for a heart condition. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed. 

The appeal of the issue of entitlement to an initial disability evaluation in excess of 30 percent for a heart condition prior to July 16, 2012 and in excess of 60 percent thereafter is dismissed. 



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


